 

NORTHUMBERLAND RESOURCES INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) dated April 27, 2012 is
made effective as of March 21, 2012, by and between Northumberland Resources
Inc., a Nevada corporation (the “Company”), and ThorFinn Partners (“Investor”).

 

WHEREAS the Company and the Investor have previously agreed that the Investor
may provide up to $3,000,000 in equity financing to the Company in tranches
(each a “Tranche”) of up to $500,000 at such closings as are mutually agreed
upon by the parties for a period of twelve months ending March 21, 2013, unless
extended for an additional twelve months as agreed upon by the parties.

 

AND WHEREAS the Investor shall be entitled to purchase common stock of the
Company at a price of $0.60 per share in each Tranche.

 

AND WHEREAS the Investor provided the Company with an initial tranche of
$500,000 (“Initial Tranche”) as an advance on the $3,000,000 financing as
stipulated in this Agreement pursuant to a separate Subscription for Shares
Agreement dated March 21, 2012 (“Subscription Agreement”) attached hereto as
Exhibit A.

 

AND WHEREAS the Investor and the Company wish to integrate the Subscription
Agreement into this Agreement and to set forth the terms under which subsequent
tranches may take place.

 

NOW THEREFORE in consideration of the mutual representations, warranties and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Section 1

 

Authorization, Sale and Issuance of Common Stock

 

1.1         Authorization. The Company will, prior to each closing of a Tranche,
authorize the sale and issuance of that number of shares being purchased in such
Tranche, which shall be no more than up to 833,333 shares, (the “Shares”) of the
Company’s Common Stock at a price of $0.60 per share (the “Common Stock”),
having the rights, privileges, preferences and restrictions set forth in the
Articles of Incorporation of the Company.

 

1.2         Sale and Issuance of Shares. The Investor shall make available to
the Company in accordance with, and subject to the terms and conditions of, this
Agreement, until March 21, 2013, (“End Date”) up to $2,500,000 in individual
tranches of up to $500,000. The End Date may be extended for an additional term
of up to twelve months at the option of the Company and the Investor upon
written notice on or before the End Date. The purchase, sale and issuance of the
Shares pursuant to each Tranche shall take place at one or more closings (each
of which is referred to in this Agreement as a “Closing”) as requested by the
Company and accepted by the Investor. Each Tranche shall be in an aggregate
amount of not more than $500,000. Each Tranche shall close five business days
following receipt of notice from the Company requesting additional funding of up
to $500,000, if accepted and agreed upon by the Investor. At each closing, the
Investor shall provide an executed Subscription Agreement, in a form acceptable
to both parties to this Agreement, to the Company.

 

 

 

 

1.3         Delivery.

 

(a)         Upon execution of this Agreement, the Investor and the Company shall
also deliver an Investor Rights Agreement (“Rights Agreement” and together with
this agreement, the “Agreements”) in substantially the same form as attached
hereto as Exhibit B.

 

(b)         At each subsequent Closing of a Tranche, the Investor and the
Company will each deliver a signed subscription agreement for the number of
Shares actually purchased.

 

(c)         At each subsequent Closing of a Tranche, the Company will deliver to
Investor a certificate registered in Investor’s name representing the number of
Shares that such Investor is purchasing in such Closing against payment of the
purchase price therefor by (a) check payable to the Company, (b) wire transfer
in accordance with the Company’s instructions, (c) cancellation of indebtedness
or (d) any combination of the foregoing. In the event that payment by Investor
is made, in whole or in part, by cancellation of indebtedness, then the Investor
shall surrender to the Company for cancellation at the Closing any evidence of
indebtedness or shall execute an instrument of cancellation in form and
substance acceptable to the Company.

 

Section 2

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Investors as follows:

 

2.1         Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Company has the requisite corporate power and
authority to own and operate its properties and assets, to carry on its business
as presently conducted or proposed to be conducted, to execute and deliver the
Agreements, to issue and sell the Shares and to perform its obligations pursuant
to the Agreements. The Company is presently qualified to do business as a
foreign corporation in each jurisdiction where the failure to be so qualified
could reasonably be expected to have a material adverse effect on the Company’s
financial condition or business as now conducted (a “Material Adverse Effect”).

 

 

 

 

2.2         Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any corporation, partnership, limited liability
company, association or other business entity.

 

2.3         Capitalization.

 

(a)         The Company has reserved the Shares for issuance pursuant to this
Agreement;

 

(b)          All issued and outstanding shares of the Company’s Common Stock and
Preferred Stock (i) have been duly authorized and validly issued and are fully
paid and non-assessable, and (ii) were issued in compliance with all applicable
state and federal laws concerning the issuance of securities.

 

(c)         The rights, preferences, privileges and restrictions of the Shares
are as stated in the Articles of Incorporation.

 

(d)         The Shares, when issued and delivered and paid for in compliance
with the provisions of this Agreement will be validly issued, fully paid and
non-assessable. The Shares will be free of any liens or encumbrances.

 

2.4         Authorization. All corporate action on the part of the Company and
its directors, officers and shareholders necessary for the authorization,
execution and delivery of the Agreements by the Company, the authorization,
sale, issuance and delivery of the Shares, and the performance of all of the
Company’s obligations under the Agreements have been taken or will be taken
prior to the each Closing. The Agreements, when executed and delivered by the
Company, shall constitute valid and binding obligations of the Company,
enforceable in accordance with their terms, except (i) as limited by laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, (ii) as limited by rules of law governing specific performance,
injunctive relief or other equitable remedies and by general principles of
equity.

 

2.5         Material Contracts. To the Company’s knowledge, all of its material
contracts are valid, binding and in full force and effect in all material
respects, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies and to general
principles of equity. Neither the Company is nor, to the Company’s knowledge, is
any other party to the Material Contracts in material default under any of such
material contracts.

 

2.6         Intellectual Property.

 

(a)         Ownership. The Company owns or possesses or can obtain on
commercially reasonable terms] sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, processes and similar proprietary rights
(“Intellectual Property”) necessary to the business of the Company as presently
conducted, the lack of which could reasonably be expected to have a Material
Adverse Effect, without any conflict with or infringement of the rights of
others.

 

 

 

 

2.7         Title to Properties and Assets; Liens. The Company has good and
marketable title to its properties and assets, and has good title to all its
leasehold interests, in each case subject to no material mortgage, pledge, lien,
lease, encumbrance or charge, other than (i) liens for current taxes not yet due
and payable, (ii) liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation, and (iv)
liens, encumbrances and defects in title which do not in any case materially
detract from the value of the property subject thereto or have a Material
Adverse Effect, and which have not arisen otherwise than in the ordinary course
of business. With respect to the property and assets it leases, the Company is
in compliance with such leases in all material respects and[, to its knowledge,]
holds a valid leasehold interest free of any liens, claims or encumbrances,
subject to clauses (i)-(iv) above. All facilities, machinery, equipment,
fixtures, vehicles and other properties owned, leased or used by the Company are
in good operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used.

 

2.8         Compliance with Other Instruments.

 

(a)         The Company is not in violation of any material term of its Articles
of Incorporation or Bylaws, each as amended to date, or, to the Company’s
knowledge, in any material respect of any term or provision of any mortgage,
indebtedness, indenture, contract, agreement, instrument, judgment, order or
decree to which it is party or by which it is bound which would have a Material
Adverse Effect. The Company is not in violation of any federal or state statute,
rule or regulation applicable to the Company the violation of which would have a
Material Adverse Effect. The execution and delivery of the Agreements by the
Company, the performance by the Company of its obligations pursuant to the
Agreements, and the issuance of the Shares, will not result in any material
violation of, or materially conflict with, or constitute a material default
under, the Company’s Articles of Incorporation or Bylaws, each as amended to
date, or any of its agreements, nor, to the Company’s knowledge, result in the
creation of any material mortgage, pledge, lien, encumbrance or charge upon any
of the properties or assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.

 

(b)         The Company has avoided every condition, and has not performed any
act, the occurrence of which would result in the Company’s loss of any right
granted under any license, distribution agreement or other agreement.

 

2.9         Litigation. There are no actions, suits, proceedings or
investigations pending against the Company or its properties (nor has the
Company received written notice of any threat thereof) before any court or
governmental agency that questions the validity of the Agreement or the right of
the Company to enter into them, or the right of the Company to perform its
obligations contemplated thereby, or that, either individually or in the
aggregate, if determined adversely to the Company, would or could reasonably be
expected to have a Material Adverse Effect or result in any change in the
current equity ownership of the Company. The Company is not a party or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality.

 

 

 

 

2.10         Governmental Consent. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Agreements, or the offer, sale or issuance of the Shares, or the
consummation of any other transaction contemplated by this Agreement, except the
filing of such notices as may be required under the Securities Act of 1933, as
amended (the “Securities Act”) and such filings as may be required under
applicable state securities laws, which will be timely filed within the
applicable periods therefor.

 

2.11         Permits. The Company has all franchises, permits, licenses, and any
similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would have a Material Adverse Effect, and
believes it can obtain, without undue burden or expense, any similar authority
for the conduct of its business as presently planned to be conducted. The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.

 

3.18         Tax Returns and Payments. The Company has timely filed all tax
returns and reports (federal, state and local) as required by law. These returns
and reports are true and correct in all material respects. The Company has paid
all taxes and other assessments due, except those contested by it in good faith.
The provision for taxes of the Company as shown in the Financial Statements is
adequate for taxes due or accrued as of the date thereof. The Company has never
had any tax deficiency proposed or assessed against it and has not executed any
waiver of any statute of limitations on the assessment or collection of any tax
or governmental charge. None of the Company’s federal income tax returns and
none of its state income or franchise tax or sales or use tax returns has ever
been audited by governmental authorities. Since the date of the Financial
Statements, the Company has made adequate provisions on its books of account for
all taxes, assessments, and governmental charges with respect to its business,
properties, and operations for such period.

 

2.12          Insurance. The Company has in full force and effect fire and
casualty insurance policies sufficient in amount, subject to reasonable
deductibles, to allow it to replace any of its properties that might be damaged
or destroyed.

 

2.13          Environmental and Safety Laws. To the best of its knowledge, the
Company is not in violation of any applicable statute, law, or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law, or regulation. MKD: we cannot know about
every potential violation unless given notice-that is market standard.

 

 

 

 

2.14         Disclosure. The Company has provided the Investor with all the
information regarding the Company without undue expense that such Investor has
requested for deciding whether to purchase the Shares. Neither the Agreements
nor any other documents or certificates delivered in connection herewith, when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
The Company does not represent or warrant that it will achieve any financial
projections provided to the Investor.

 

2.15         Corporate Documents. The Articles and bylaws of the Company are in
the form as filed with the U.S. Securities and Exchange Commission. The copy of
the minute books of the Company provided to Investor’s counsel contains complete
and correct minutes of all meetings of directors and stockholders and all
actions by written consent without a meeting by the directors and stockholders
since the date of incorporation and reflects all actions by the directors (and
any committee of directors) and stockholders with respect to all transactions
referred to in such minutes completely and accurately in all material respects.

 

Section 3

 

Representations and Warranties of the Investors

 

The Investor hereby represents and warrants to the Company as follows:

 

3.1         No Registration. The Investor understands that the Shares, have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein or otherwise made pursuant hereto.

 

3.2         Investment Intent. Speculative Nature of Investment. The Investor
understands and acknowledges that the Company has a limited financial and
operating history and that an investment in the Company is highly speculative
and involves substantial risks. The Investor can bear the economic risk of the
Investor’s investment and is able, without impairing the Investor’s financial
condition, to hold the Shares and to suffer a complete loss of the Investor’s
investment.

 

3.3         Access to Data. The Investor has had an opportunity to ask questions
of, and receive answers from, the officers and agents of the Company concerning
the Agreements, the exhibits and schedules attached hereto and thereto and the
transactions contemplated by the Agreements, as well as the Company’s business,
management and financial affairs, which questions were answered to its
satisfaction. The Investor believes that it has received all the information the
Investor considers necessary or appropriate for deciding whether to purchase the
Shares. The Investor acknowledges that any business plans prepared by the
Company have been, and continue to be, subject to change and that any
projections included in such business plans or otherwise are necessarily
speculative in nature, and it can be expected that some or all of the
assumptions underlying the projections will not materialize or will vary
significantly from actual results. The Investor also acknowledges that it is
relying solely on its own counsel and not on any statements or representations
of the Company or its agents for legal advice with respect to this investment or
the transactions contemplated by the Agreements.

 

 

 

 

3.4         Residency. The Investor is a non-U.S. person as defined under the
Securities Act.

 

3.5         Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company; the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold; the number of shares being sold during any three-month
period not exceeding specified limitations; the sale being effected through a
“brokers’ transaction”, a transaction directly with a “market maker” or a
“riskless principal transaction” (as those terms are defined in the Securities
Act or the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder); and the filing of a Form 144 notice, if
applicable. The Investor understands that the current public information
referred to above is not now available and the Company has no present plans to
make such information available. The Investor acknowledges and understands that
notwithstanding any obligation under the Rights Agreement, the Company may not
be satisfying the current public information requirement of Rule 144 at the time
the Investor wishes to sell the Shares, and that, in such event, the Investor
may be precluded from selling such securities under Rule 144, even if the other
applicable requirements of Rule 144 have been satisfied. The Investor
acknowledges that, in the event the applicable requirements of Rule 144 are not
met, registration under the Securities Act or an exemption from registration
will be required for any disposition of the Shares. The Investor understands
that, although Rule 144 is not exclusive, the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell restricted securities
received in a private offering other than in a registered offering or pursuant
to Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales and that such
persons and the brokers who participate in the transactions do so at their own
risk.

 

3.6         Authorization.

 

(a)         The Investor has all requisite power and authority to execute and
deliver the Agreements, to purchase the Shares hereunder and to carry out and
perform its obligations under the terms of the Agreements. All action on the
part of the Investor necessary for the authorization, execution, delivery and
performance of the Agreements, and the performance of all of the Investor’s
obligations under the Agreements, has been taken or will be taken prior to the
Closing.

 

(b)         The Agreements, when executed and delivered by the Investor, will
constitute valid and legally binding obligations of the Investor, enforceable in
accordance with their terms except: (i) to the extent that the indemnification
provisions contained in the Rights Agreement may be limited by applicable law
and principles of public policy, (ii) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (iii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.

 

 

 

 

(c)         No material consent, approval, authorization, order, filing,
registration or qualification of or with any court, governmental authority or
third person is required to be obtained by the Investor in connection with the
execution and delivery of the Agreements by the Investor or the performance of
the Investor’s obligations hereunder or thereunder.

 

3.7         Brokers or Finders. The Investor has not engaged any brokers,
finders or agents, and neither the Company nor the Investor has, nor will,
incur, directly or indirectly, as a result of any action taken by the Investor,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with the Agreements.

 

3.8         Legends. The Investor understands and agrees that the certificates
evidencing the Shares upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall bear the following legend (in
addition to any legend required by the Rights Agreement or under applicable
state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

3.9         Investment Representations, Warranties and Covenants by Non-United
States Persons. The Investor hereby represents and warrants to the Company as
follows:

 

(a)         This Agreement is made by the Company with the Investor, who is a
Non-U.S. person, in reliance upon such Non-U.S. person’s representations,
warranties and covenants made in this Section.

 

(b)         Such Non-U.S. person has been advised and acknowledges that:

 

(i)         the Shares have not been, and when issued, will not be registered
under the Securities Act, the securities laws of any state of the United States
or the securities laws of any other country;

 

 

 

 

(ii)         in issuing and selling the Shares to such Non-U.S. person pursuant
hereto, the Company is relying upon the “safe harbor” provided by Regulation S
and/or on Section 4(2) under the Securities Act;

 

(iii)         it is a condition to the availability of the Regulation S “safe
harbor” that the Shares not be offered or sold in the United States or to a U.S.
person until the expiration of a six-month “distribution compliance period”, as
defined in Regulation S, following each Closing Date; and

 

(iv)         notwithstanding the foregoing, prior to the expiration of the
six-month “distribution compliance period”, as defined in Regulation S) after
the Closing (the “Restricted Period”), the Shares may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. person (as such terms are defined in
Regulation S), the securities are offered and sold pursuant to an effective
registration statement or pursuant to Rule 144 under the Securities Act or
pursuant to an exemption from the registration requirements of the Securities
Act; or (B) the offer and sale is outside the United States and to other than a
U.S. person.

 

(c)         As used herein, the term “United States” means the United States of
America, its territories and possessions, any State of the United States, and
the District of Columbia, and the term “U.S. person” (as defined in Regulation
S) means:

 

(i)         a natural person resident in the United States;

 

(ii)        any partnership or corporation organized or incorporated under the
laws of the United States;

 

(iii)       any estate of which any executor or administrator is a U.S. person;

 

(iv)       any trust of which any trustee is a U.S. person;

 

(v)        any agency or branch of a foreign entity located in the United
States;

 

(vi)       any nondiscretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;

 

(vii)      any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated and (if an
individual) resident in the United States; and

 

(viii)     a corporation or partnership organized under the laws of any foreign
jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the Securities Act) who are not natural persons, estates or
trusts.

 

 

 

 

As used herein, the term “Non-U.S. person” means any person who is not a U.S.
person or is deemed not to be a U.S. person under Rule 902(k)(2) of the
Securities Act.

 

(d)         Such Non-U.S. person agrees that with respect to the Shares, until
the expiration of the Restricted Period:

 

(i)         such Non-U.S. person, its agents or its representatives have not and
will not solicit offers to buy, offer for sale or sell any of the Shares, or any
beneficial interest therein in the United States or to or for the account of a
U.S. person; and

 

(ii)        notwithstanding the foregoing, the Shares may be offered and sold by
the holder thereof only if such offer and sale is made in compliance with the
terms of this Agreement and either: (A) if the offer or sale is within the
United States or to or for the account of a U.S. person (as such terms are
defined in Regulation S), the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from the registration requirements of the
Securities Act; or (B) the offer and sale is outside the United States and to
other than a U.S. person; and

 

(iii)       such Non-U.S. person shall not engage in hedging transactions with
regard to the Shares unless in compliance with the Securities Act.

 

The foregoing restrictions are binding upon subsequent transferees of the
Shares, except for transferees pursuant to an effective registration statement.
Such Non-U.S. person agrees that after the Restricted Period, the Shares may be
offered or sold within the United States or to or for the account of a U.S.
person only pursuant to applicable securities laws.

 

(e)         Such Non-U.S. person has not engaged, nor is it aware that any party
has engaged, and such Non-U.S. person will not engage or cause any third party
to engage, in any directed selling efforts (as such term is defined in
Regulation S) in the United States with respect to the Shares.

 

(f)         Such Non-U.S. person: (i) is domiciled and has its principal place
of business outside the United States; (ii) certifies it is not a U.S. person
and is not acquiring the Shares for the account or benefit of any U.S. person;
and (iii) at the time of the Closing Date, the Non-U.S. person or persons acting
on Non-U.S. person’s behalf in connection therewith will be located outside the
United States.

 

(g)         At the time of offering to such Non-U.S. person and communication of
such Non-U.S. person’s order to purchase the Shares and at the time of such
Non-U.S. Person’s execution of this Agreement, the Non-U.S. person or persons
acting on Non-U.S. person’s behalf in connection therewith were located outside
the United States.

 

(h)         Such Non-U.S. person is not a “distributor” (as defined in
Regulation S) or a “dealer” (as defined in the Securities Act).

 

 

 

 

(i)         Such Non-U.S. person acknowledges that the Company shall make a
notation in its stock books regarding the restrictions on transfer set forth in
this Section and shall transfer such shares on the books of the Company only to
the extent consistent therewith.

 

In particular, such Non-U.S. person acknowledges that the Company shall refuse
to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration.

 

(j)         Such Investor understands and agrees that each certificate held by
such Non-U.S. person representing the Shares, or any other securities issued in
respect of the Shares upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall bear the following legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS CERTIFICATE
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF ANY
INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS CERTIFICATE.

 

3.10         Representations by Non-United States persons. The Investor hereby
represents that the Investor is satisfied as to the full observance of the laws
of the Investor’s jurisdiction in connection with any invitation to subscribe
for the Shares or any use of the Agreements, including (i) the legal
requirements within the Investor’s jurisdiction for the purchase of the Shares,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of such securities. The Investor’s
subscription and payment for, and the Investor’s continued beneficial ownership
of, the Shares will not violate any applicable securities or other laws of the
Investor’s jurisdiction.

 

 

 

 

Section 4

 

Conditions to Investor’s Obligations to Close

 

The Investor’s obligation to purchase the Shares at a Closing is at its sole
discretion and if the Investor agrees to close on a Tranche as requested by the
Company, such Closing is subject to the fulfillment on or before the Closing of
each of the following conditions, unless waived in writing by the Investor:

 

4.1         Representations and Warranties. The representations and warranties
made by the Company in Section 2 shall be true and correct in all material
respects as of the date of such Closing.

 

4.2         Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the Closing shall
have been performed or complied with in all material respects.

 

4.3         Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Shares.

 

4.4         Rights Agreement. The Company and the Investor shall have executed
and delivered the Rights Agreement.

 

4.5         Proceedings and Documents. All corporate and other proceedings
required to carry out the transactions contemplated by this Agreement, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Investor, and the Investor
shall have been furnished with such instruments and documents as it shall have
reasonably requested.

 

4.6         Consents and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for the performance by
the Company of its obligations pursuant to the Agreements.

 

Section 5

 

Conditions to Company’s Obligation to Close

 

The Company’s obligation to sell and issue the Shares at each Closing is subject
to the fulfillment on or before such Closing of the following conditions, unless
waived in writing by the Company:

 

5.1         Representations and Warranties. The representations and warranties
made by the Investor in Section 3 shall be true and correct in all material
respects when made and shall be true and correct as of the date of such Closing.

 

5.2         Covenants. All covenants, agreements and conditions contained in the
Agreements to be performed by Investors on or prior to the date of such Closing
shall have been performed or complied with in all material respects as of the
date of such Closing.

 

 

 

 

5.3         Rights Agreement. The Company and the Investor shall have executed
and delivered the Rights Agreement.

 

5.4         Consents and Waivers. The Company and the Investors shall have
obtained any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreements.

 

5.5         Proceedings and Documents. All corporate and other proceedings
required to carry out the transactions contemplated by this Agreement, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Company, and the Company
shall have been furnished with such instruments and documents as it shall have
reasonably requested.

 

Section 6

 

Miscellaneous

 

6.1         Amendment. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Company and the Investor.

 

6.2         Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, [sent by facsimile or electronic mail] or otherwise
delivered by hand or by messenger addressed:

 

(a)         if to an Investor, at the Investor’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof;

 

(b)         if to any other holder of any Shares, at such address, facsimile
number or electronic mail address as shown in the Company’s records, or, until
any such holder so furnishes an address[, facsimile number or electronic mail
address to the Company, then to and at the address of the last holder of such
Shares for which the Company has contact information in its records; or

 

(c)         if to the Company, one copy should be sent to 701 N. Green Valley
Pkwy, Ste 200-258, Henderson, NV, 89074, Attn: Chief Executive Officer, or at
such other address as the Company shall have furnished to the Investor.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer or, if sent by electronic
mail, upon confirmation of delivery when directed to the electronic mail address
of the Investor.

 

 

 

 

6.3         Governing Law. This Agreement shall be governed in all respects by
the internal laws of the State of Nevada as applied to agreements entered into
among Nevada residents to be performed entirely within Nevada, without regard to
principles of conflicts of law.

 

6.4         Brokers or Finders. The Company shall indemnify and hold harmless
the Investor from any liability for any commission or compensation in the nature
of a brokerage or finder’s fee or agent’s commission (and the costs and expenses
of defending against such liability or asserted liability) for which the
Investor or any of its constituent partners, members, officers, directors,
employees or representatives is responsible and the Investor agrees to indemnify
and hold harmless the Company from any liability for any commission or
compensation in the nature of a brokerage or finder’s fee or agent’s commission
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company, any other Investor or any of their constituent
partners, members, officers, directors, employees or representatives is
responsible to the extent such liability is attributable to any inaccuracy or
breach of the representations and warranties contained in Section 3.7.

 

6.5         Expenses. The Company and the Investors shall each pay their own
expenses in connection with the transactions contemplated by this Agreement.

 

6.6         Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by any party hereto
and the closing of the transactions contemplated hereby for one year from the
date hereof.

 

6.7         Successors and Assigns. This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Investor without the prior written consent of the Company.
Any attempt by the Investor without such permission to assign, transfer,
delegate or sublicense any rights, duties or obligations that arise under this
Agreement shall be void. Subject to the foregoing and except as otherwise
provided herein, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

6.8         Entire Agreement. This Agreement, including the exhibits attached
hereto, and the Subscription Agreement, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof. No party shall be liable or bound to any other party in any manner
with regard to the subjects hereof or thereof by any warranties, representations
or covenants except as specifically set forth herein or therein.

 

6.9         Delays or Omissions. Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

 

 

 

6.10         Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.[1]

 

6.11         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

6.12         Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

 

6.13         Jurisdiction; Venue. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the exclusive jurisdiction of,
and venue in, the state courts in in the State of Nevada.

 

6.14         Further Assurances. Each party hereto agrees to execute and
deliver, by the proper exercise of its corporate, limited liability company,
partnership or other powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement.

 

6.15         Attorney’s Fees. In the event that any suit or action is instituted
to enforce any provisions in this Agreement, the prevailing party in such
dispute shall be entitled to recover from the losing party such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.

 

6.16         Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING
OUT OF OR RELATED TO THIS AGREEMENT

 

 

 

 

6.17         Obligation of Company. The Company agrees to use its reasonable
efforts to enforce the terms of this Agreement, to inform the Investors of any
breach hereof (to the extent the Company has knowledge thereof) and to assist
the Investors in the exercise of their rights and the performance of their
obligations hereunder.

 

(signature page follows)

 

 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

  “COMPANY”       NORTHUMBERLAND RESOURCES INC.   a Nevada corporation       By:
/s/ Fortunato Villamagna     Name: Fortunato Villamagna     Title: President    
  “INVESTOR”       THORFINN PARTNERS       /s/ Charles Patrick   (Signature)    
  Charles Patrick, Manager   (Name and title of signatory, if applicable)

 

 

 

 

EXHIBIT “A”

 

SHARE SUBSCRIPTION AGREEMENT DATED MARCH 21, 2012

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

 

PRIVATE PLACEMENT SUBSCRIPTION

FOR NON U.S. SUBSCRIBERS

 

NORTHUMBERLAND RESOURCES,INC.

701 N. Green Valley Pkwy, #200-258

Henderson, NV

89074

 

PRIVATE PLACEMENT

 

INSTRUCTIONS TO SUBSCRIBER:

 

1.COMPLETE the information on page 2 of this Subscription Agreement.

 

2.DELIVERY a copy of page 2 of this Subscription Agreement to NORTHUMBERLAND
RESOURCES, INC.

 

 

 

  

NORTHUMBERLAND RESOURCES, INC.

PRIVATE PLACEMENT

The Subscriber hereby irrevocably subscribes for, and on Closing will purchase
from the Company, the following securities at a price of US$0.60 per Share for
Subscription Proceeds of US$500,000 for the following Shares:

 

833,333 Common Shares  

 

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:

 

REGISTRATION INSTRUCTIONS: DELIVERY INSTRUCTIONS:    

ThorFinn Partners

Name to appear on certificate

 

N/A

Tax i.d./corporate i.d. #

 

76 Dean Street

P.O. Box 644

Belize City

Belize

Address 

_________________________________

 

ThorFinn Partners

Name and account reference, if applicable

 

Charles Patrick

Contact name

76 Dean Street

P.O. Box 644

Belize City

Belize

Address

_________________________________ 

Telephone number

EXECUTED by the Subscriber this 21st day ofMarch, 2012. By executing this
Agreement, the Subscriber certifies that the Subscriber and any beneficial
purchaser for whom the Subscriber is acting is resident in the jurisdiction
shown as the “Address of the Subscriber”. The address of the Subscriber will be
accepted by the Company as a representative as to the address of residency for
the Subscriber. WITNESS: EXECUTION BY SUBSCRIBER:

/s/ KhaledIsmaik

Signature of witness

 

KhaledIsmaik

Name of witness

 

Burjuman Towers, 18th Floor

PO Box 121828

Dubai, United Arab Emirates, 43569

Address of witness

 

X ______________________________

Signature of individual (if Subscriber is an individual)

 

X /s/ Charles Patrick

Authorized signatory (if Subscriber is not an individual)

 

ThorFinn Partners

Name of Subscriber (please print)

 

Charles Patrick

Name of authorized signatory (please print)

ACCEPTED this 21st day of March 2012.

NORTHUMBERLAND RESOURCES, INC.

Per:

 

/s/ FortunatoVillamagna

Authorized signatory

Burjuman Towers, 18th Floor

PO Box 121828

Dubai, U.A.E., 43569

Address of Subscriber (residence)

cpatrick@thorfinnpartners.com

Telephone number and e-mail address

 

 

By signing this acceptance, the Company and the Subscriber agree to be bound by
all representations, warranties, covenants and agreements on pages 3-12 hereof.
This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

 

- 2 -

 

  

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

 

PRIVATE PLACEMENT SUBSCRIPTION

(Non U.S. Subscribers Only)

 

TO: NORTHUMBERLAND RESOURCES, INC.(the “Company”)

 

1.                          Subscription

 

1.1                        The undersigned (the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase the number of common shares of the
Company's common stock (the "Shares") as set out on page 2 of this Subscription
Agreement at a price of US$0.60 per Share (such subscription and agreement to
purchase being the "Subscription"), for the total subscription price as set out
on page 2 of this Subscription Agreement (the "Subscription Proceeds"), which
Subscription Proceeds are tendered herewith, on the basis of the representations
and warranties and subject to the terms and conditions set forth herein.

 

1.2                        The Company hereby agrees to sell, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein, to the Subscriber the Shares. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.This
offering is not subject to any minimum or maximum offering.

 

1.3                        Unless otherwise provided, all dollar amounts
referred to in this Subscription Agreement are in lawful money of the United
States of America.

 

2.Payment

 

2.1                        The Subscription Proceeds must accompany this
Subscription Agreement.

 

2.2                        The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held by the Company's lawyers on behalf
of the Company. In the event that this Subscription Agreement is not accepted by
the Company for whatever reason within 60 days of the delivery of an executed
Subscription Agreement by the Subscriber, this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be returned to the Subscriber at the address of the Subscriber as set forth
in this Subscription Agreement without interest or deduction. If the
Subscription Proceeds are delivered to the Company’s lawyers, they are hereby
authorized to release such Subscription Proceeds to the Company without further
direction from the Subscriber.

 

2.3                        Where the Subscription Proceeds are paid to the
Company, the Company may treat the Subscription Proceeds as a non-interest
bearing loan and may use the Subscription Proceeds prior to this Subscription
Agreement being accepted by the Company.

 

- 3 -

 

  

2.4                       The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement.

 

2.5                       The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, and applicable law.

 

3.Closing

 

3.1                        Closing of the purchase and sale of the Shares shall
occur such date as may be determined by the Company in its sole discretion (the
"Closing Date"). The Subscriber acknowledges that Shares may be issued to other
subscribers under this offering (the "Offering") before or after the Closing
Date. The Company, may, at its discretion, elect to close the Offering in one or
more closings, in which event the Company may agree with one or more subscribers
(including the Subscriber hereunder) to complete delivery of the Shares to such
subscriber(s) against payment therefore at any time on or prior to the Closing
Date.

 

4.Acknowledgements of Subscriber

 

4.1                        The Subscriber acknowledges and agrees that:

 

(a)none of the Shares have been registered under the Securities Act of 1933, as
amended (the "1933 Act"), or under any state securities or "blue sky" laws of
any state of the United States, and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state and provincial securities laws;

 

(b)the Company will refuse to register any transfer of any of the Shares not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 

(c)the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based solely upon a review of information regarding the Company
provided by the Company to the Subscriber (the "Company Information");

 

(d)the Subscriber and the Subscriber's advisor(s) have had a reasonable
opportunity to review the Company Information and to ask questions of and
receive answers from the Company regarding the Offering, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any other document provided
to the Subscriber;

 

(e)the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business
and that all documents, records and books pertaining to this Offering have been
made available for inspection by the Subscriber, the Subscriber's attorney
and/or advisor(s);

 

(f)by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

 

(g)the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription Agreement;

 

- 4 -

 

 

(h)the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

 

(i)the issuance and sale of the Shares to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(j)the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Shares and with respect to the applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Shares here under, and

 

(ii)applicable resale restrictions;

 

(k)the Subscriber has not acquired the Shares as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

 

(l)the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for its own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

(m)none of the Shares may be offered or sold to a U.S. Person or for the account
or benefit of a U.S. Person (other than a distributor) prior to the end of the
expiration of a period of one year after the date of original issuance of the
Shares;

 

(n)the statutory and regulatory basis for the exemption claimed for the offer
and sale of the Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

 

(o)none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system;

 

(p)neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Shares;

 

- 5 -

 

 

(q)no documents in connection with this Offering have been reviewed by the SEC
or any state securities administrators;

 

(r)there is no government or other insurance covering any of the Shares; and

 

(s)this Subscription Agreement is not enforceable by the Subscriber unless it
has been accepted by the Company, and the Subscriber acknowledges and agrees
that the Company reserves the right to reject any subscription for any reason.

 

5.Representations, Warranties and Covenants of the Subscriber

 

5.1                        The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing Date) that:

 

(a)the Subscriber is not a U.S. Person (as defined herein);

 

(b)the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person (as defined herein);

 

(c)the Subscriber is resident in the jurisdiction set out on page 2 of this
Subscription Agreement;

 

(d)the Subscriber:

 

(i)is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,

 

(ii)is purchasing the Shares pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

 

(iii)acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Shares, and

 

(iv)represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:

 

A.any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 

B.any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and      the Subscriber will, if requested by the
Company, deliver to the Company a certificate or opinion of local counsel from
the International Jurisdiction which will confirm the matters referred to in
subparagraphs (ii), (iii) and (iv) above to the satisfaction of the Company,
acting reasonably; 

  

(e)the Subscriber is acquiring the Shares as principal for investment only and
not with a view to, or for, resale, distribution or fractionalization thereof,
in whole or in part, and, in particular, it has no intention to distribute
either directly or indirectly any of the Shares in the United States or to U.S.
Persons (as defined herein);

 

- 6 -

 

 

(f)the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

 

(g)the Subscriber understands and agrees not to engage in any hedging
transactions involving any of the Shares unless such transactions are in
compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state securities laws;

 

(h)the Subscriber acknowledges that it has not acquired the Shares as a result
of, and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

 

(i)the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Subscriber is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;

 

(j)the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

 

(k)the Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(l)the Subscriber has received and carefully read this Subscription Agreement;

 

(m)the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Shares for an indefinite period of time, and can afford
the complete loss of such investment;

 

(n)the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company, and the Subscriber is providing
evidence of knowledge and experience in these matters through the information
requested herein;

 

(o)the Subscriber understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgements, representations,
warranties, covenants and agreements contained in this Subscription Agreement,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber shall promptly
notify the Company;

 

(p)the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 

(q)the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

 

- 7 -

 

 

(r)the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

 

(s)the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

 

(t)if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

 

(u)the Subscriber is not aware of any advertisement of any of the Shares and is
not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

(v)no person has made to the Subscriber any written or oral representations:

 

(i)that any person will resell or repurchase any of the Shares,

 

(ii)that any person will refund the purchase price of any of the Shares,

 

(iii)as to the future price or value of any of the Shares, or

 

(iv)that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system; and

 

(w)the Subscriber acknowledges and agrees that the Company shall not consider
the Subscriber's Subscription for acceptance unless the undersigned provides to
the Company, along with an executed copy of this Subscription Agreement and such
other supporting documentation that the Company or its legal counsel may request
to establish the Subscriber's qualification as a qualified investor.

 

5.2                        In this Subscription Agreement, the term "U.S.
Person" shall have the meaning ascribed thereto in Regulation S promulgated
under the 1933 Act and for the purpose of the Subscription Agreement includes
any person in the United States.

 

6.Acknowledgement and Waiver

 

6.1                        The Subscriber has acknowledged that the decision to
purchase the Shares was solely made on the Company Information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.

 

7.Representations and Warranties will be Relied Upon by the Company

 

7.1                        The Subscriber acknowledges that the
acknowledgements, representations and warranties contained herein are made by it
with the intention that they may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to purchase the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the acknowledgements representations and
warranties contained herein are true and correct as of the date hereof and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Shares.

 

- 8 -

 

  

8.Resale Restrictions

 

8.1                        The Subscriber acknowledges that any resale of the
Shares will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee. The Subscriber
acknowledges that none of the Shares have been registered under the 1933 Act or
the securities laws of any state of the United States. None of the Shares may be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 

9.Legending and Registration of Subject SECURITIES

 

9.1                        The Subscriber hereby acknowledges that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Shares will bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 

9.2                        The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

 

10.Collection of Personal Information

 

10.1                      The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber's personal information for the
purpose of fulfilling this Subscription Agreement and completing the Offering.
The Subscriber's personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent and (c) any of the
other parties involved in the Offering, including legal counsel, and may be
included in record books in connection with the Offering. By executing this
Subscription Agreement, the Subscriber is deemed to be consenting to the
foregoing collection, use and disclosure of the Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) and to the retention of such
personal information for as long as permitted or required by law or business
practice. Notwithstanding that the Subscriber may be purchasing Shares as agent
on behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the identity of such undisclosed principal as may be
required by the Company in order to comply with the foregoing.

 

- 9 -

 

  

11.Costs

 

11.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

 

12.Governing Law

 

12.1                      This Subscription Agreement is governed by the laws of
the State of Nevada and the federal laws of the United States applicable
thereto. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the Courts of the State of
Nevada.

 

13.Survival

 

13.1                      This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.

 

14.Assignment

 

14.1                      This Subscription Agreement is not transferable or
assignable.

 

15.Severability

 

15.1                      The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

 

16.Entire Agreement

 

16.1                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

 

17.Notices

 

17.1                      All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on page 2 and notices to the Company shall be
directed to it at the first page of this Subscription Agreement.

 

18.Counterparts and Electronic Means

 

18.1                      This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.

 

- 10 -

 

 

EXHIBIT “B”

 

INVESTOR RIGHTS AGREEMENT

 



NORTHUMBERLAND RESOURCES INC.

INVESTORS’ RIGHTS AGREEMENT

 

This Investors’ Rights Agreement (this “Agreement”) is made as of April 27,
2012, by and among Northumberland Resources Inc., a Nevada corporation (the
“Company”), and ThorFinn Partners (the “Investor”. Unless otherwise defined
herein, capitalized terms used in this Agreement have the meanings ascribed to
them in Section 1.

 

Recitals

 

WHEREAS: The Investors are parties to the Common Stock Purchase Agreement of
even date herewith, among the Company and the Investor (the “Purchase
Agreement”), and it is a condition to the closing of the sale of the Common
Stock to the Investor that the Investor and the Company execute and deliver this
Agreement.

 

NOW, THEREFORE: In consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1

Definitions

 

1.1        Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

(a)        “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

(b)        “Common Stock” means the Common Stock of the Company.

 

(c)        "Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

 

(d)         “Existing Investors” shall mean existing stockholders of the
Company.

 

(e)        “Holder” shall mean any Investor who holds Registrable Securities and
any holder of Registrable Securities to whom the registration rights conferred
by this Agreement have been duly and validly transferred in accordance with
Section 2.12 of this Agreement.

 

(f)        “Indemnified Party” shall have the meaning set forth in Section
2.6(c) hereto.

 

(g)        “Indemnifying Party” shall have the meaning set forth in Section
2.6(c) hereto.

 

(h)        “Initial Closing” shall mean the date of the initial sale of shares
of the Company’s Common Stock pursuant to the Purchase Agreement.

 

(i)         “Initiating Holders” shall mean any Holder or Holders who have
rights to Registrable Securities.

 

 

 

 

(j)         “New Securities” shall have the meaning set forth in Section 4.1(a)
hereto.

 

(k)        “Other Selling Stockholders” shall mean persons other than the
Investor who, by virtue of agreements with the Company, are entitled to include
their shares in certain registrations hereunder.

 

(l)        “Other Shares” shall mean shares of Common Stock held by other
investors in the Company.

 

(m)        “Purchase Agreement” shall have the meaning set forth in the Recitals
hereto.

 

(n)        “Registrable Securities” shall mean (i) the Shares (ii) shares of the
Company held by investors entitled to registration (iii) any Common Stock issued
as a dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.

 

(o)        The terms “register,” “registered” and “registration” shall refer to
a registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

(p)        “Registration Expenses” shall mean all expenses incurred in effecting
any registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include Selling Expenses, fees and
disbursements of counsel for the Holders and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.

 

(q)        “Restricted Securities” shall mean any Registrable Securities
required to bear the first legend set forth in Section 2.8(c) hereof.

 

(r)        “Rule 144” shall mean Rule 144 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

(s)        “Rule 145” shall mean Rule 145 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission

 

(t)        “Rule 415” shall mean Rule 415 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

(u)        “Securities Act” shall mean the Securities Act of 1933, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

 

-2-

 

 

(v)        “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder.

 

(w)         “Shares” shall mean the Company’s Common Stock sold to the Investor
pursuant to the Purchase Agreement.

 

(x)        “Significant Holders” shall have the meaning set forth in Section 4.1
hereof.

 

(y)        “Withdrawn Registration” shall mean a forfeited demand registration
under Section 2.1 in accordance with the terms and conditions of Section 2.4.

 

Section 2

Registration Rights

 

2.1        Requested Registration.

 

(a)        Request for Registration. Subject to the conditions set forth in this
Section 2.1, if the Company shall receive from the Investor or Other Selling
Stockholders with a written request signed by such that the Company effect any
registration with respect to all or a part of the Registrable Securities (such
request shall state the number of shares of Registrable Securities to be
disposed of), the Company will:

 

(i)        promptly give written notice of the proposed registration to all
other Holders; and

 

(ii)        as soon as practicable, file and use its commercially reasonable
efforts to effect such registration (including, without limitation, filing
post-effective amendments, appropriate qualifications under applicable blue sky
or other state securities laws, and appropriate compliance with the Securities
Act) and to permit or facilitate the sale and distribution of all or such
portion of such Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any Holder or
Holders joining in such request as are specified in a written request received
by the Company within ninety (90) days after such written notice from the
Company is mailed or delivered.

 

(b)        Limitations on Requested Registration. The Company shall not be
obligated to effect, or to take any action to effect, any such registration
pursuant to this Section 2.1:

 

(i)        After four years following the date hereof;

 

(ii)        In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification, or compliance, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(iii)        After the Company has initiated two such registrations pursuant to
this Section 2.1 (counting for these purposes only (x) registrations which have
been declared or ordered effective and pursuant to which securities have been
sold, and (y) Withdrawn Registrations);

 

(iv)        During the period starting with the date sixty (60) days prior to
the Company’s good faith estimate of the date of filing of, and ending on a date
one hundred eighty (180) days after the effective date of, a Company-initiated
registration; provided that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective;

 

-3-

 

 

(v)        If the Investor propose to dispose of shares of Registrable
Securities that may be registered on Form S-3 pursuant to a request made under
Section 2.3 hereof.

 

(c)        Deferral. If (i) in the good faith judgment of the Board of Directors
of the Company, the filing of a registration statement covering the Registrable
Securities would be materially detrimental to the Company and the Board of
Directors of the Company concludes, as a result, that it is in the best
interests of the Company to defer the filing of such registration statement at
such time, and (ii) the Company shall furnish to such Holders a certificate
signed by the President of the Company stating that in the good faith judgment
of the Board of Directors of the Company, it would be materially detrimental to
the Company for such registration statement to be filed in the near future and
that it is, therefore, in the best interests of the Company to defer the filing
of such registration statement, then (in addition to the limitations set forth
in Section 2.1(b)(v) above) the Company shall have the right to defer such
filing for a period of not more than one hundred eighty (180) days after receipt
of the request of the Initiating Holders, and, provided further, that the
Company shall not defer its obligation in this manner more than twice in any
twelve-month period.

 

(d)        Other Shares. The registration statement filed pursuant to the
request of the Investor may, subject to the provisions of Section 2.1(e),
include Other Shares, and may include securities of the Company being sold for
the account of the Company.

 

(e)        Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
this Section 2.1 and the Company shall include such information in the written
notice given pursuant to Section 2.1(a)(i). The right of the Investor to include
all or any portion of its Registrable Securities in a registration pursuant to
this Section 2.1 shall be conditioned upon the Investor’s participation in an
underwriting and the inclusion of the Investor’s Registrable Securities to the
extent provided herein. If the Company shall request inclusion in any
registration pursuant to Section 2.1 of securities being sold for its own
account, or if other persons shall request inclusion in any registration
pursuant to Section 2.1, the Investor shall offer to include such securities in
the underwriting and such offer shall be conditioned upon the participation of
the Company or such other persons in such underwriting and the inclusion of the
Company’s and such person’s other securities of the Company and their acceptance
of the further applicable provisions of this Section 2 (including Section 2.10).
The Company shall (together with all stockholders proposing to distribute their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected for such underwriting.

 

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from the Company, the underwriter or the
Investor. The securities so excluded shall also be withdrawn from registration.
If shares are so withdrawn from the registration and if the number of shares to
be included in such registration was previously reduced as a result of marketing
factors pursuant to this Section 2.1(e), then the Company shall then offer to
all Holders who have retained rights to include securities in the registration
the right to include additional Registrable Securities in the registration in an
aggregate amount equal to the number of shares so withdrawn, with such shares to
be allocated among such requesting additional inclusion, as set forth above.

 

-4-

 

 

2.2        Company Registration.

 

(a)        Company Registration. If the Company shall determine to register any
of its securities either for its own account or the account of a security holder
or holders, other than a registration pursuant to Section 2.1 or 2.3, a
registration relating solely to employee benefit plans, a registration relating
to the offer and sale of debt securities, a registration relating to a corporate
reorganization or other Rule 145 transaction, or a registration on any
registration form that does not permit secondary sales, the Company will:

 

(i)        promptly give written notice of the proposed registration to all
Holders; and

 

(ii)        use its commercially reasonable efforts to include in such
registration (and any related qualification under blue sky laws or other
compliance), except as set forth in Section 2.2(b) below, and in any
underwriting involved therein, all of such Registrable Securities as are
specified in a written request or requests made by any Holder or Holders
received by the Company within ten (10) days after such written notice from the
Company is mailed or delivered. Such written request may specify all or a part
of a Holder’s Registrable Securities.

 

(b)        Underwriting. If the registration of which the Company gives notice
is for a registered public offering involving an underwriting, the Company shall
so advise the Holders as a part of the written notice given pursuant to Section
2.2(a)(i). In such event, the right of any Holder to registration pursuant to
this Section 2.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
the other holders of securities of the Company with registration rights to
participate therein distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Company.

 

Notwithstanding any other provision of this Section 2.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) exclude all Registrable Securities from, or limit
the number of Registrable Securities to be included in, the registration and
underwriting. The Company shall so advise all holders of securities requesting
registration, and the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated, as follows:
(i) first, to the Company for securities being sold for its own account, (ii)
second, to the Holders requesting to include Registrable Securities in such
registration statement based on the pro rata percentage of Registrable
Securities held by such Holders, assuming conversion and (iii) third, to the
stockholders requesting to include Other Shares in such registration statement
based on the pro rata percentage of Other Shares held by such Other Selling
Stockholders, assuming conversion.

 

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter. The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration. Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
If shares are so withdrawn from the registration and if the number of shares of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors pursuant to Section 2.2(b), the Company
shall then offer to all persons who have retained the right to include
securities in the registration the right to include additional securities in the
registration in an aggregate amount equal to the number of shares so withdrawn,
with such shares to be allocated among the persons requesting additional
inclusion, in the manner set forth above.

 

-5-

 

 

(c)        Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

 

2.3        Registration on Form S-3.

 

(a)        Request for Form S-3 Registration. The Company shall use its
commercially reasonable efforts to qualify for registration on Form S-3 or any
comparable or successor form or forms. After the Company has qualified for the
use of Form S-3, in addition to the rights contained in the foregoing provisions
of this Section 2 and subject to the conditions set forth in this Section 2.3,
if the Company shall receive from a Holder a written request that the Company
effect any registration on Form S-3 or any similar short form registration
statement with respect to all or part of the Registrable Securities (such
request shall state the number of shares of Registrable Securities to be
disposed of and the intended methods of disposition of such shares by such
Holder or Holders), the Company will take all such action with respect to such
Registrable Securities as required by Section 2.1(a)(i) and (ii).

 

(b)        Limitations on Form S-3 Registration. The Company shall not be
obligated to effect, or take any action to effect, any such registration
pursuant to this Section 2.3:

 

(i)        In the circumstances described in either Sections 2.1(b)(i),
2.1(b)(iii) or 2.1(b)(v);

 

(ii)        If the Holders, together with the holders of any other securities of
the Company entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) on Form S-3 at an
aggregate price to the public of less than $l,000,000; or

 

(iii)        If, in a given twelve-month period, the Company has effected two
(2) such registrations in such period.

 

(c)        Deferral. The provisions of Section 2.1(c) shall apply to any
registration pursuant to this Section 2.3.

 

(d)        Underwriting. If the Holders of Registrable Securities requesting
registration under this Section 2.3 intend to distribute the Registrable
Securities covered by their request by means of an underwriting, the provisions
of Sections 2.1(e) shall apply to such registration. Notwithstanding anything
contained herein to the contrary, registrations effected pursuant to this
Section 2.3 shall not be counted as requests for registration or registrations
effected pursuant to Section 2.1.

 

2.4        Expenses of Registration. All Registration Expenses incurred in
connection with registrations pursuant to Sections 2.1, 2.2 and 2.3 hereof shall
be borne by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Sections 2.1 and 2.3 if the registration request is subsequently withdrawn at
the request of the Holders of a majority of the Registrable Securities to be
registered or because a sufficient number of Holders shall have withdrawn so
that the minimum offering conditions set forth in Sections 2.1 and 2.3 are no
longer satisfied (in which case all participating Holders shall bear such
expenses pro rata among each other based on the number of Registrable Securities
requested to be so registered), unless the Holders of a majority of the
Registrable Securities agree to forfeit their right to a demand registration
pursuant to Section 2.1;provided, however, in the event that a withdrawal by the
Holders is based upon material adverse information relating to the Company that
is different from the information known or available (upon request from the
Company or otherwise) to the Holders requesting registration at the time of
their request for registration under Section 2.1, such registration shall not be
treated as a counted registration for purposes of Section 2.1 hereof, even
though the Holders do not bear the Registration Expenses for such registration.
All Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the holders of securities included in such registration pro
rata among each other on the basis of the number of Registrable Securities so
registered.

 

-6-

 

 

2.5        Registration Procedures. In the case of each registration effected by
the Company pursuant to Section 2, the Company will keep each Holder advised in
writing as to the initiation of each registration and as to the completion
thereof. At its expense, the Company will use its commercially reasonable
efforts to:

 

(a)        Keep such registration effective for a period of ending on the
earlier of the date which is sixty (60) days from the effective date of the
registration statement or such time as the Holder or Holders have completed the
distribution described in the registration statement relating thereto;

 

(b)        Prepare and file with the Commission such amendments and supplements
to such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;

 

(c)        Furnish such number of prospectuses, including any preliminary
prospectuses, and other documents incident thereto, including any amendment of
or supplement to the prospectus, as a Holder from time to time may reasonably
request;

 

(d)        Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdiction as shall be reasonably requested by the
Holders; provided, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

 

(e)        Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and following such notification promptly prepare and furnish to
such seller a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;

 

(f)         If (i) a registration made pursuant to a shelf registration
statement is required to be kept effective in accordance with this Agreement
after the third anniversary of the initial effective date of the shelf
registration statement and (ii) the registration rights of the applicable
Holders have not terminated, file a new registration statement with respect to
any unsold Registrable Securities subject to the original request for
registration prior to the end of the three year period after the initial
effective date of the shelf registration statement, and keep such registration
statement effective in accordance with the requirements otherwise applicable
under this Agreement;

 

(g)         Use its commercially reasonable efforts to furnish, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
reasonably satisfactory to a majority in interest of the Holders requesting
registration of Registrable Securities and (ii) a “comfort” letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters;

 

-7-

 

 

(h)        Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;

 

(i)        Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first month after the effective date of the
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act;

 

(j)        Cause all such Registrable Securities registered pursuant hereunder
to be listed on each securities exchange on which similar securities issued by
the Company are then listed; and

 

(k)        In connection with any underwritten offering pursuant to a
registration statement filed pursuant to Section 2.1 hereof, enter into an
underwriting agreement in form reasonably necessary to effect the offer and sale
of Common Stock, provided such underwriting agreement contains reasonable and
customary provisions, and provided further, that each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

 

2.6        Indemnification.

 

(a)        To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, each of its officers, directors and partners, legal
counsel and accountants and each person controlling such Holder within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any registration statement, any prospectus included in the
registration statement, any issuer free writing prospectus (as defined in Rule
433 of the Securities Act), any issuer information (as defined in Rule 433 of
the Securities Act) filed or required to be filed pursuant to Rule 433(d) under
the Securities Act or any other document incident to any such registration,
qualification or compliance prepared by or on behalf of the Company or used or
referred to by the Company, (ii) any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation (or alleged violation)
by the Company of the Securities Act, any state securities laws or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any offering covered by such
registration, qualification or compliance, and the Company will reimburse each
such Holder, each of its officers, directors, partners, legal counsel and
accountants and each person controlling such Holder, each such underwriter and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability, or action arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder, any of such Holder’s officers, directors, partners, legal counsel
or accountants, any person controlling such Holder, such underwriter or any
person who controls any such underwriter, and stated to be specifically for use
therein; and provided, further that, the indemnity agreement contained in this
Section 2.6(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

 

-8-

 

 

(b)        To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, partners, legal counsel
and accountants and each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, each
other such Holder, and each of their officers, directors and partners, and each
person controlling each other such Holder, against all claims, losses, damages
and liabilities (or actions in respect thereof) arising out of or based on: (i)
any untrue statement (or alleged untrue statement) of a material fact contained
or incorporated by reference in any prospectus, offering circular or other
document (including any related registration statement, notification, or the
like) incident to any such registration, qualification or compliance, or (ii)
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company and such Holders, directors, officers, partners,
legal counsel and accountants, persons, underwriters, or control persons for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein; provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 2.6 exceed the net proceeds from
the offering received by such Holder, except in the case of fraud or willful
misconduct by such Holder.

 

(c)        Each party entitled to indemnification under this Section 2.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.6, to the extent such
failure is not prejudicial. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

-9-

 

 

(d)        If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. No person or
entity will be required under this Section 2.6(d) to contribute any amount in
excess of the gross proceeds from the offering received by such person or
entity, except in the case of fraud or willful misconduct by such person or
entity. No person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation.

 

(e)        Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.1

 

2.7        Information by Holder. Each Holder of Registrable Securities shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification, or compliance referred to in this Section 2.

 

2.8        Restrictions on Transfer.

 

(a)        The holder of each certificate representing Registrable Securities by
acceptance thereof agrees to comply in all respects with the provisions of this
Section 2.8. Each Holder agrees not to make any sale, assignment, transfer,
pledge or other disposition of all or any portion of the Restricted Securities,
or any beneficial interest therein, unless and until the transferee thereof has
agreed in writing for the benefit of the Company to take and hold such
Restricted Securities subject to, and to be bound by, the terms and conditions
set forth in this Agreement, including, without limitation, this Section 2.8 and
Section 2.10, and:

 

(i)        There is then in effect a registration statement under the Securities
Act covering such proposed disposition and the disposition is made in accordance
with the registration statement; or

 

(ii)        The Holder shall have given prior written notice to the Company of
the Holder’s intention to make such disposition and shall have furnished the
Company with a detailed description of the manner and circumstances of the
proposed disposition, and, if requested by the Company, the Holder shall have
furnished the Company, at its expense, with evidence reasonably satisfactory to
the Company that such disposition will not require registration of such
Restricted Securities under the Securities Act, whereupon the holder of such
Restricted Securities shall be entitled to transfer such Restricted Securities
in accordance with the terms of the notice delivered by the Holder to the
Company. It is agreed that the Company will not require opinions of counsel for
transactions made pursuant to Rule 144 except in unusual circumstances.

 

-10-

 

 

(b)        Notwithstanding the provisions of Section 2.8 (a), no such
registration statement or opinion of counsel or “no action” letter shall be
necessary for (i) a transfer not involving a change in beneficial ownership, or
(ii) in transactions involving the distribution without consideration of
Restricted Securities by any Holder to (x) a parent, subsidiary or other
affiliate of the Holder, if the Holder is a corporation, (y) any of the Holder’s
partners, members or other equity owners, or retired partners, retired members
or other equity owners, or to the estate of any of the Holder’s partners,
members or other equity owners or retired partners, retired members or other
equity owners, or (z) a venture capital fund that is controlled by or under
common control with one or more general partners or managing members of, or
shares the same management company with, the Holder; provided, in each case,
that the Holder shall give written notice to the Company of the Holder’s
intention to effect such disposition and shall have furnished the Company with a
detailed description of the manner and circumstances of the proposed
disposition.

 

2.9        Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its commercially reasonable best efforts to:

 

(a)        Make and keep adequate current public information with respect to the
Company available in accordance with Rule 144 under the Securities Act, at all
times from and after ninety (90) days following the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its securities to the general public;

 

(b)        File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at any time after it has become subject to such reporting requirements; and

 

(c)        So long as a Holder owns any Restricted Securities, furnish to the
Holder forthwith upon written request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.

 

2.10        Delay of Registration. No Holder shall have any right to take any
action to restrain, enjoin, or otherwise delay any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 2.

 

2.11        Transfer or Assignment of Registration Rights. The rights to cause
the Company to register securities granted to a Holder by the Company under this
Section 2 may be transferred or assigned by a Holder only to a transferee or
assignee of not less than 100,000 shares of Registrable Securities (as presently
constituted and subject to subsequent adjustments for stock splits, stock
dividends, reverse stock splits, and the like); provided that (i) such transfer
or assignment of Registrable Securities is effected in accordance with the terms
of Section 2.8 hereof, and applicable securities laws, (ii) the Company is given
written notice prior to said transfer or assignment, stating the name and
address of the transferee or assignee and identifying the securities with
respect to which such registration rights are intended to be transferred or
assigned and (iii) the transferee or assignee of such rights assumes in writing
the obligations of such Holder under this Agreement, including without
limitation the obligations set forth in Section 2.10.

 

-11-

 

 

2.12        Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company giving such holder or prospective holder any
registration rights the terms of which are pari passu with the registration
rights granted to the Holders hereunder.

 

2.13        Termination of Registration Rights. The right of any Holder to
request registration or inclusion in any registration pursuant to Section 2.1,
2.2 or 2.3 shall terminate on the fourth anniversary of this Agreement.

 

Section 3

Miscellaneous

 

3.1        Amendment. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Company and the Investor.

 

3.2        Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand or by messenger addressed:

 

(a)        if to the Investor, at the Investor’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof;

 

(b)        if to any Holder, at such address, facsimile number or electronic
mail address as shown in the Company’s records, or, until any such holder so
furnishes an address, facsimile number or electronic mail address to the
Company, then to and at the address of the last holder of such shares for which
the Company has contact information in its records; or

 

(c)        if to the Company, one copy should be sent to 701 N. Green Valley
Pkwy, Ste 200-258, Henderson, NV, 89074, Attn: Chief Executive Officer, or at
such other address as the Company shall have furnished to the Investor.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer or, if sent by electronic
mail, upon confirmation of delivery when directed to the electronic mail address
on record with the Company.

 

3.3        Governing Law. This Agreement shall be governed in all respects by
the internal laws of the State of Nevada as applied to agreements entered into
among Nevada residents to be performed entirely within Nevada, without regard to
principles of conflicts of law.

 

3.4        Successors and Assigns. This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by any Investor without the prior written consent of the Company.
Any attempt by an Investor without such permission to assign, transfer, delegate
or sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

-12-

 

 

3.5        Entire Agreement. This Agreement and the exhibits hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof. No party hereto shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth
herein.

 

3.6        Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

3.7        Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

 

3.8        Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

3.9        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

 

3.10        Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

 

3.11        Jurisdiction; Venue. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the exclusive jurisdiction of,
and venue in, the state courts in Nevada.

 

3.12        Further Assurances. Each party hereto agrees to execute and deliver,
by the proper exercise of its corporate, limited liability company, partnership
or other powers, all such other and additional instruments and documents and do
all such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

-13-

 

 

3.13        Termination Upon Change of Control. Notwithstanding anything to the
contrary herein, this Agreement (excluding any then-existing obligations) shall
terminate upon (a) the acquisition of the Company by another entity by means of
any transaction or series of related transactions to which the Company is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the voting securities of the Corporation or such
surviving entity outstanding immediately after such transaction or series of
transactions; or (b) a sale, lease or other conveyance of all substantially all
of the assets of the Company.

 

3.14        Conflict. In the event of any conflict between the terms of this
Agreement and the Company’s Articles or its Bylaws, the terms of the Company’s
Articles or its Bylaws, as the case may be, will control.

 

3.15        Attorneys’ Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing such reasonable fees and expenses
of attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

3.16        Aggregation of Stock. All securities held or acquired by affiliated
entities (including affiliated venture capital funds) or persons shall be
aggregated together for purposes of determining the availability of any rights
under this Agreement.

 

(signature page follows)

 

-14-

 

 

The parties hereto have executed this Investors’ Rights Agreement effective as
of the day and year first above written.

 

  NORTHUMBERLAND RESOURCES INC.       By:  /s/ Fortunato Villamagna   Name:
Fortunato Villamagna   Title: President       INVESTOR       THORFINN PARTNERS  
(Print investor name)       /s/ Charles Patrick   (Signature)       Charles
Patrick   (Print name of signatory, if signing for an entity)

 

 

 

 